               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                Plaintiff,                             4:19CR3080

    vs.
                                                          ORDER
DANE HUNTER GIESCHEN,

                Defendant.


    IT IS ORDERED:

    1)    Defendant’s motion for temporary modification of release conditions,
          (Filing No. 83), is granted.

    2)    Defendant is permitted to travel to Brule, Nebraska to visit his father
          for the week from July 10, 2021 to July 17, 2021.

    3)    On or before July 7, 2021, Defendant shall provide information to
          his supervising officer outlining contact numbers, and his
          transportation and lodging arrangements for the trip.



    Dated this 2nd day of July, 2021.

                                          BY THE COURT:

                                          s/ Cheryl R. Zwart
                                          United States Magistrate Judge
